17-13381-scc        Doc 1031        Filed 10/29/18 Entered 10/29/18 18:19:41              Main Document
                                                  Pg 1 of 3
                      HEARING DATE AND TIME: December 4, 2018, at 2:00 p.m. (prevailing Eastern Time)
                        RESPONSE DEADLINE: November 27, 2018, at 4:00 p.m. (prevailing Eastern Time)

 PAUL, WEISS, RIFKIND, WHARTON &
 GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: 212-373-3000
 Fax: 212-757-3990
 Paul M. Basta
 Lewis R. Clayton
 Jacob A. Adlerstein
 Claudia R. Tobler

 Counsel for the Reorganized Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                           :   Chapter 11
                                                                  :
 CM WIND DOWN TOPCO INC.,                                         :   Case No. 17-13381 (SCC)
                                                                  :
                   Reorganized Debtor. 1                          :
                                                                  :
                                                                  :
 ----------------------------------------------------------------x

          NOTICE OF FILING OF MOTION OF THE REORGANIZED DEBTOR
          TO (I) ENJOIN PLAINTIFFS FROM CONTINUING TO PROSECUTE A
         COMPLAINT IN VIOLATION OF THE PLAN DISCHARGE INJUNCTION
           AND (II) HOLD PLAINTIFFS IN CONTEMPT FOR VIOLATION OF
                        THE PLAN DISCHARGE INJUNCTION

         PLEASE TAKE NOTICE that CM Wind Down Topco Inc. (formerly known as
 Cumulus Media Inc.) (the “Reorganized Debtor”), on behalf of itself and its affiliates that were
 formerly debtors in the above captioned case (each such affiliate, a “Former Debtor” and
 collectively, together with the Reorganized Debtor, the “Reorganized Company”) filed the
 Motion of the Reorganized Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a
 Complaint in Violation of the Plan Discharge Injunction and (II) Hold Plaintiffs in Contempt for
 Violation of the Plan Discharge Injunction [ECF No.1030] (the “Motion”).

        PLEASE TAKE FURTHER NOTICE that a hearing will be held before the Honorable
 Shelley C. Chapman, United States Bankruptcy Judge, in Room 623 of the United States
 Bankruptcy Court, One Bowling Green, New York, New York 10004 on December 4, 2018 at
 2:00 P.M. (prevailing Eastern Time), or as soon thereafter as counsel may be heard.


 1
     The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
     Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 220, Atlanta, Georgia 30305.
17-13381-scc     Doc 1031      Filed 10/29/18 Entered 10/29/18 18:19:41           Main Document
                                             Pg 2 of 3


         PLEASE TAKE FURTHER NOTICE that any objection (“Objection”) to the Motion
 shall be in writing, shall conform to the Federal Rules of Bankruptcy Procedure, the Local
 Bankruptcy Rules for the Southern District of New York, and the Order Pursuant to 11 U.S.C. §
 105(a) and Fed. R. Bankr. P. 1015(c), 2002(m), and 9007 Implementing Certain Notice and
 Case Management Procedures [ECF No. 73] (the “Case Management Order”) and shall be filed
 with the Bankruptcy Court (a) by registered users of the Bankruptcy Court’s case filing system,
 electronically in accordance with General Order M‒399 (which can be found at
 http://www.nysb.uscourts.gov) and (b) by all other parties-in-interest, on a CD-ROM, in text-
 searchable portable document format (PDF) (with a hard copy delivered directly to Chambers as
 set forth in the Case Management Order), in accordance with the customary practices of the
 Bankruptcy Court and General Order M‒399, to the extent applicable, and served so as to be
 actually received no later than November 27, 2018 at 4:00 p.m. (EST) (the “Objection
 Deadline”) on: (i) counsel to the Reorganized Debtor; (ii) the Office of the United States Trustee
 for the Southern District of New York; and (iii) the other Core Parties as defined in the Case
 Management Order.

         PLEASE TAKE FURTHER NOTICE that the hearing may be continued or adjourned
 thereafter from time to time without further notice other than an announcement of the adjourned
 date or dates in open court at the hearing.

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
 chapter 11 cases may be obtained free of charge by visiting the website of Epiq Bankruptcy
 Solutions at https://dm.epiq11.com/#/case/CUI/info. You may also obtain copies of any
 pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in accordance with the
 procedures and fee set forth therein.

                           [Remainder of page intentionally left blank]




                                                 2
17-13381-scc    Doc 1031      Filed 10/29/18 Entered 10/29/18 18:19:41         Main Document
                                            Pg 3 of 3


         PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served
 with respect to the Motion, the Reorganized Debtor may, on or after the Objection Deadline,
 submit to the Bankruptcy Court an order substantially in the form of the proposed order annexed
 to the Motion, which order may be entered with no further notice or opportunity to be heard.



 Dated: October 29, 2018
 New York, New York
                                            PAUL, WEISS, RIFKIND, WHARTON
                                            & GARRISON LLP


                                            /s/ Paul M. Basta
                                            Paul M. Basta
                                            Lewis R. Clayton
                                            Jacob A. Adlerstein
                                            Claudia R. Tobler

                                            1285 Avenue of the Americas
                                            New York, New York 10019
                                            Telephone: (212) 373-3000
                                            Facsimile: (212) 757-3990
                                            pbasta@paulweiss.com
                                            lclayton@paulweiss.com
                                            jadlerstein@paulweiss.com
                                            ctobler@paulweiss.com

                                            Counsel for the Reorganized Debtor




                                               3
